Citation Nr: 1222049	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-33 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to February 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's disability rating for hypertension to 10 percent, effective October 6, 2006.  

Throughout the claims file, the Veteran has repeatedly reported that his service-connected disabilities, to include Major Depression and Hypertension, affect his ability to obtain gainful employment.  In a January 2011 statement, the Veteran reported difficulty with employment for the past six years due to his service-connected disabilities, as well as the side effects of his hypertension medication.  Additionally, in a recent February 2012 statement, the Veteran noted that the symptoms of his depression have practically removed him from the workforce for the rest of his life.  The Board interprets those statements as raising a claim for total disability rating based on individual unemployability due to a service- connected disability (TDIU).  The Board notes that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his hypertension.  Therefore, his TDIU claim is part of his pending hypertension claim and the Board has jurisdiction over both issues. 

As a final introductory matter, it does not appear that the following issues have been addressed by the RO.  In a January 2011 statement, the Veteran noted that his service-connected hypertension led to a diagnosis of diastolic dysfunction.  Additionally, dating back to a January 2007 statement, the Veteran requested that the RO consider the effective date of his major depression to date back to June 2003, the initial date that he became disabled.  Furthermore, in a February 2012 statement, the Veteran reported that he also submitted a claim for worsening depression.  However, that claim has not been appealed to the Board.  Therefore, the Board notes that the Veteran has presented claims for service connection for diastolic dysfunction as secondary to service-connected hypertension, an earlier effective date for service-connected depression, and an increased rating for depression.  The Board does not have jurisdiction over these issues, and they are therefore referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of an increased disability rating in excess of 10 percent for hypertension and a TDIU.

The Veteran was last given a VA examination in January 2007 in order to establish the severity of his service-connected hypertension.  In a January 2011 statement, the Veteran reported that his hypertension had worsened, and led to a recent diagnosis of diastolic dysfunction.  Additionally, he reported having side-effects from his hypertension medication, to include fatigue.  Furthermore, a December 2010 private treatment record noted that the Veteran had uncontrolled hypertension.

In this particular case, the January 2007 VA examination is too remote in time to address the current severity of the Veteran's service-connected hypertension.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his hypertension.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, the Board notes that a remand is also necessary to obtain any outstanding private treatment records.  The record reflects that the Veteran was receiving periodic treatment for hypertension with private physicians through December 2010.  It is unclear if the Veteran sought additional treatment for his hypertension after that time.  As these private medical records dated after December 2010 may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Lastly, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with his pending increased rating claim.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claim.  Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the occupational impact of his service-connected disabilities, to include major depression, cardiomyopathy, hypertension, sub-deltoid bursitis, and otitis media.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1) The RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed hypertension.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected hypertension.  The claims file must be made available to and reviewed by the examiner. All necessary tests should be conducted.

The examiner should write a comprehensive report discussing the current severity of the Veteran's hypertension, with particularity to the criteria for the appropriate diagnostic codes (7101).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) The AMC should also schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The claims folder must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report.  

The examiner should opine as to whether the Veteran's service-connected disabilities (major depression, cardiomyopathy, hypertension, sub-deltoid bursitis, and otitis media), render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated, to include whether a TDIU is warranted.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

By this remand the Board infers no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


